

116 S3697 IS: SNAP COVID–19 Anti-Hunger Restaurant Relief for You Act of 2020
U.S. Senate
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3697IN THE SENATE OF THE UNITED STATESMay 12, 2020Mr. Murphy (for himself, Ms. Harris, Mr. Warner, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo modify the Restaurant Meals Program under the supplemental nutrition assistance program in response to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the SNAP COVID–19 Anti-Hunger Restaurant Relief for You Act of 2020.2.Restaurant meals program under the supplemental nutrition assistance program(a)DefinitionsIn this section:(1)Covered periodThe term covered period means the period beginning on the first day of the first month that begins after the date of enactment of this Act and ending on the last day of the month that follows the month in which the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, is lifted.(2)ProgramThe term program means the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).(3)SecretaryThe term Secretary means the Secretary of Agriculture.(b)Definition of foodSection 3(k) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(k)) is amended—(1)in paragraph (1), by striking clauses (3), (4), (5), (7), (8), and (9) of this subsection and inserting paragraphs (3), (4), (5), and (7) through (10);(2)in paragraph (8), by striking and at the end; and(3)in paragraph (9), by striking the period at the end and inserting , and (10) in the case of households residing in an area for which a major disaster has been declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), regardless of whether individual assistance has been authorized under such major disaster declaration, or a public health emergency has been declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d), meals prepared for and served by a public or private nonprofit establishment (approved by an appropriate State or local agency) that feeds such households and by private establishments that contract with the appropriate agency of the State to offer meals for such households at concessional prices subject to section 9(h)..(c)Temporary streamlining of State participation(1)In generalSubject to paragraph (2), during the covered period, the Secretary shall waive the requirements under section 11(e)(25) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)(25)) for a State plan of operation required under subsection (d) of that section.(2)Covered periodThe Secretary may extend the covered period for the purpose of carrying out paragraph (1) if the Secretary determines that such action is necessary to prevent hunger in areas impacted by the Coronavirus Disease 2019 (COVID–19).(d)Authorization of new retailers(1)In generalDuring the covered period, for the sole purpose of expanding the number and capacity of retail food establishments, including restaurants, authorized to accept and redeem program benefits in order to adequately serve households that are eligible to receive program benefits, the Secretary may waive any requirements under section 9 of the Food and Nutrition Act of 2008 (7 U.S.C. 2018).(2)No feesNothing in this subsection permits any retail food establishment, including a restaurant, authorized to accept and redeem program benefits to charge fees for the redemption of those benefits, including fees described in section 7(h)(13) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(h)(13)).(e)Contracts with private establishmentsIn the case of a contract that a State or the Federal Government enters into with a private establishment to offer meals at concessional prices under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) that is effective on the day before the public health emergency described in subsection (a)(1) is lifted, if the Secretary determines, on or after the date on which the public health emergency described in subsection (a)(1) is lifted, that the participation of the private establishment is not necessary to meet a documented need in accordance with section 11(e)(25) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)(25)), the Secretary may—(1)allow the operation of the private establishment to continue without that determination of need for not more than 180 days following the date of that determination by the Secretary; or(2)terminate the contract and provide justification for the termination to the State in which the private establishment is located.(f)Report to CongressNot later than 180 days after the public health emergency described in subsection (a)(1) is lifted, the Secretary shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives a report that includes—(1)a description of the effectiveness of this Act in—(A)increasing access to concessional meals during the public health emergency; and(B)preventing hunger and improving health and safety among program recipients described in paragraphs (3), (4), and (9) of section 3(k) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(k)); and(2)recommendations for additional statutory authority needed by the Secretary—(A)to prevent hunger among program recipients during any public health emergency or major disaster; and(B)to improve health and safety among program recipients during ongoing social distancing policies relating to the Coronavirus Disease 2019 (COVID–19).